*982Appeal from a decree of the Surrogate’s Court, Ulster County. The petitioner has been granted an allowance for disbursements and legal services to an estate for which no distributees have been found and the proceeds of which are presently payable to the State Comptroller to be held by him pursuant to statute until the right of lawful distributees may be established. The allowance is largely for disbursements and in small part for services. Neither amount is in dispute as to reasonableness; the issue is whether any allowance should be made under section 231-a of the Surrogate’s Court Act which permits the Surrogate to make an allowance to an attorney for “ services ” that are " rendered to an estate ”, The work and disbursements were incurred in the first place because petitioner had represented claimants to the estate believed to have been entitled to distribution. The results of this investigation showed petitioner’s clients were not related to decedent and not entitled to any share; but as a by-product of the investigation it could be readily found petitioner and his associate unearthed true facts of the decedent’s family and line of relationship of persons who could be entitled to share or through whom others would be so entitled. The beneficiaries themselves were not, however, actually located. It is reasonable to think that this information will be helpful to proper rulings if the actual distributees are hereafter located or if claims are made. The Surrogate could, no doubt, direct the administrator to undertake such an investigation and charge its cost to the estate if it had a reasonable chance of uncovering distributees; here no such inquiry seems to have been made by the administrator and the Surrogate adopted as useful to the estate the work done by petitioner. The court had the power to exercise a reasonable discretion appropriate to the facts and needs of the estate whose administration he guided. We are of the opinion it could have been found that the services were useful to the estate. Decree unanimously affirmed, with costs. Present—Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.